DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on December 16, 2021.  Claims 2 and 14 have been cancelled.  Claim 6 is currently under examination.
Any objections or rejections not reiterated below are hereby withdrawn.

Withdrawal of Rejections



The rejection of claims 6 and 14 under 35 U.S.C. 103 as being unpatentable over UCL BUSINESS PLC - Pule, M. et al. (WO 2016/135470 A1; 4/4/2019 IDS, doc #32), Clackson et al. (PNAS 95(18): 10437-10442 (1998)), Straathof et al. (Blood 105(11): 4247-4254 2005; 4/4/2019 IDS, doc #64), and Cao et al (Cancer Res. 69(23): 8987-8995 (2009)) are withdrawn because claim 14 was cancelled and amended claim 6 is not disclosed by the cited art.
Election/Restrictions




This application is in condition for allowance except for the presence of claims 1, 15, 17, 18, 21, 23, 26, 42, 44, 62, 63, 64, 87-90, 92, 103-107, 111, 120, 122, 123, and 127 directed to inventions non-elected without traverse.  The cells and compositions are not rejoined because they are different inventions that were previously restricted and applicant elected the polypeptide without traverse.  Not all cells are the same and each cell has different functional effects.  Accordingly, claims 1, 15, 17, 18, 21, 23, 26, 42, 44, 62, 63, 64, 87-90, 92, 103-107, 111, 120, 122, 123, and 127 have been cancelled.

Allowable Subject Matter
Claim 6 is allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose the inducible caspase polypeptide comprising the amino acid of SEQ ID NO: 9 as currently claimed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND U DESAI whose telephone number is (571)272-0947. The examiner can normally be reached 10:30-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





February 26, 2022
/ANAND U DESAI/Primary Examiner, Art Unit 1656